Citation Nr: 1104768	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO. 07-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim 
for service connection for hepatitis C has been received.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to March 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007, the Veteran provided VA a statement complaining 
of arthritis in his shoulders and neck. These claims have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ). 
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action. 

The issue of service connection for hepatitis C is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 2003 rating decision which denied the Veteran's claim 
of entitlement to service connection for hepatitis C was a final 
decision.

2. The Veteran submitted new evidence of a current diagnosis of 
hepatitis C, which is evidence related to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of entitlement 
to service connection for hepatitis C has been presented and the 
claim is reopened. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). Here, the Board is granting the Veteran's 
request to reopen his claim and is granting service connection 
Thus, no further discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened. See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a). The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the claim. 
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously submitted 
to agency decisionmakers. "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. See 38 C.F.R. § 3.156. When determining 
whether a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. See Justus v. Principi, 3 
Vet. App. 510 (1992).

The Veteran's claim was denied in an April 2003 rating decision 
because there was no evidence of a current diagnosis. The Veteran 
did not appeal and that decision became final. Previously 
considered evidence included partial VA treatment records and an 
unrelated VA examination.

Evidence received since the April 2003 decision includes VA 
treatment records, private treatment records, and VA 
examinations. This evidence was not previously submitted, and is 
therefore "new." Included in this evidence are numerous records 
indicating that the Veteran currently has hepatitis C. As this is 
a fact not previously established, it is considered "material." 
New and material evidence has therefore been submitted, and the 
claim for service connection for hepatitis C is reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for hepatitis C is reopened.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim. Id. The Veteran contends that 
he contracted hepatitis C in service, when he was tattooed and 
shared needles. A VA examination to evaluate his contentions is 
necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
must provide a medical examination when it is necessary to decide 
the claim). 

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." The 
most recent VA treatment records associated with the claims file 
are dated 2006, though the Veteran reports more recent treatment. 
Current and complete VA treatment records must be obtained.
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete VA treatment records. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

2. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of hepatitis C.  The entire 
claims file must be made available to the 
VA examiner. Pertinent documents should be 
reviewed. The examiner should conduct a 
complete history and physical, including a 
discussion of the Veteran's hepatitis C 
risk factors during and after service and 
offer an opinion as to whether it is at 
least as likely as not that hepatitis C 
had its onset in service or is related to 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.

3. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


